Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (this “Agreement”) is made by and between
James D. Surek (the “Employee”) and Entellus Medical, Inc. (the “Company”) (each
a “Party” and together the “Parties”).

RECITALS

WHEREAS, the Employee is employed by the Company as its Vice President, Sales;
and

WHEREAS, the Parties wish to conclude their employment relationship in an
honorable, dignified, and orderly manner pursuant to the negotiated terms more
fully described below.

AGREEMENT

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES CONTAINED IN THIS
AGREEMENT, THE PARTIES HEREBY AGREE AS FOLLOWS:

1.     Definitions. All words used in this Agreement are intended to have their
plain meanings. The following terms have the following meanings:

 

  a) “Affiliate” means as to any entity, any Person that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, the first entity.

 

  b) “Claims” means any and all actual, suspected or potential claims,
controversies, causes of action, cross-claims, counterclaims, demands, debts or
liabilities of any nature whatsoever in law and in equity, whether known,
suspected or unknown, arising or accruing through the date the waiver and
release provisions in this Agreement become effective, that the Employee has or
may have against any of the Released Parties, seeking any form of relief or
damages, reinstatement, back pay, front pay, attorney’s fees, specific
performance, injunctive relief, other equitable relief, costs, disbursements or
interest arising out of or connected to the Employee’s employment with,
relationship with, or termination of employment from the Company, including
without limitation, those claims arising pursuant to or under:

 

  i. Any local, state or federal statute, ordinance, rule or regulation,
including without limitation, Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Americans with Disabilities Act (“ADA”), the Genetic Information
Nondiscrimination Act of 2008 (“GINA”), the Civil Rights Act of 1866 (42 U.S.C.
§ 1981), the Family Medical Leave Act (“FMLA”), the Employee Retirement Income
Security Act (“ERISA”), the Equal Pay Act (“EPA”), the Sarbanes-Oxley Act of
2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act, the
Minnesota Human Rights Act (“MHRA”), other non-interference or non-retaliation
statutes and any other federal, state, or local statute, law, rule, regulation,
ordinance or order;



--------------------------------------------------------------------------------

  ii. The Age Discrimination in Employment Act (“ADEA”) and the Older Workers
Benefit Protection Act (“OWBPA”);

 

  iii. State or federal common law for any intentional or negligent act, or any
act for which any Released Party might be strictly or vicariously liable; and

 

  iv. Any employment agreement or severance, separation, retention, exit
incentive, employment termination, or similar plan, policy, program or practice
with the Company.

The term “Claims” does not include any claims which cannot be waived or released
under applicable law including, without limitation, claims for: (a) unemployment
insurance benefits; (b) workers’ compensation benefits to the extent that such
benefits are awarded by a state agency or agreed upon consistent with applicable
state law; (c) vested benefits under an employee welfare, retirement, stock
option, restricted stock, restricted stock unit or stock appreciation rights
plan or award agreement; (d) benefits and rights under the Consolidated Omnibus
Reconciliation Act of 1985, as amended (“COBRA”); (e) the right to enforce the
terms of this Agreement; (f) defense, indemnification or contribution as
provided in that certain Indemnification Agreement dated January 23, 2015
between the Parties (the “Indemnification Agreement”); (g) the enforcement of
rights as a shareholder of the Company; and (h) events occurring after the date
the Employee delivers a signed copy of this Agreement to the Company.

 

  c) “Company Documents and Data” includes without limitation correspondence,
emails, text messages, reports, manuals, records, spreadsheets, blueprints,
plans, writings, notes, graphs, charts, sound recordings, visual images, and
other documents or materials related to the Company’s business that the Employee
has obtained, generated or received while working for the Company, including all
electronically stored images and other information and data, copies, samples,
computer data, disks or records of such material.

 

  d) “Person” means any individual, corporation, partnership, group, association
or other person, as such term is used in Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, other than the Company, any Affiliate or any
benefit plans sponsored by the Company or an Affiliate.

 

  e) “Released Parties” means the Company and its Affiliates, predecessors,
successors, assigns, benefit plans, benefit plan fiduciaries and administrators,
insurers, shareholders, officers, directors, agents, employees, attorneys and
anyone else who acted on the Company’s behalf, past and present, whether in
their individual or official capacities.

 

  f) “Severance Benefits” means the severance benefits and payments provided in
Section 5 of this Agreement.

2.     Resignation. The Employee hereby resigns as an officer and employee of
the Company effective January 5, 2017 (the “Separation Date”).

 

2



--------------------------------------------------------------------------------

3.     Termination of Officer and Board Status. Effective January 5, 2017, the
Employee hereby resigns from any and all officer, director and other positions
with the Company and with any of the Company’s Affiliates.

4.     Accrued Obligations. The Company will pay the Employee (a) all unpaid
salary for the Employee’s service up to and through the end of business on the
Separation Date; (b) business expenses incurred by the Employee through the
Separation Date pursuant to the Company’s expense reimbursement policies and
procedures; and (c) the Employee’s accrued and unused paid time off (120 hours)
as of the Separation Date in the amount of Sixteen Thousand Seven Hundred
Thirty-One Dollars ($16,731). These payments will be made on the next regular
payroll distribution date or as soon as reasonably practicable, but no later
than seventy-four (74) days following the Separation Date.

5.     Severance Benefits. After the Employee delivers this signed Agreement to
the Company, the applicable revocation periods provided in Section 9 of this
Agreement have expired, and provided the Employee does not exercise the
Employee’s rights to revoke any part of the Release of Claims as described in
Section 9 of this Agreement and complies with the terms of this Agreement, the
Company will provide the Employee with the following Severance Benefits:

 

  a) Severance Pay: The Company will pay the Employee severance pay equal to six
(6) months of the Employee’s current base salary in the total gross amount of
One Hundred Forty-Five Thousand Dollars ($145,000) (“Severance Pay”).

 

  b)

Health Insurance Benefits. If the Employee timely elects continued coverage
under the Company’s group medical plan or group dental plan pursuant to COBRA,
in accordance with ordinary plan practices, for the months of February 2017
through July 2017 (the “Continuation Period”), the Company will reimburse the
Employee in an amount equal to the difference between the amount the Employee
pays for such COBRA continuation coverage each month and the amount paid by a
full-time active Company employee each month for the same level of coverage
elected by the Employee. If the level of the Employee’s coverage changes during
the Continuation Period, as, for example, from single to family coverage or to
no coverage, the amount which the Company will pay will be determined as if the
new coverage level had been the level of coverage in effect immediately prior to
the Separation Date. Notwithstanding anything to the contrary contained herein,
(i) if any plan pursuant to which such benefits are provided is not, or ceases
prior to the expiration of the period of continuation coverage to be, exempt
from the application of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) under Treasury Regulation Section 1.409A-1(a)(5), or
(ii) the Company is otherwise unable to continue to cover the Employee under its
group health plans (including without limitation, Section 2716 of the Public
Health Service Act), then, in either case, the Company will in its sole
discretion decide to either (A) thereafter pay to the Employee an amount equal
to each remaining Company subsidy as currently taxable compensation in
substantially equal monthly installments over the continuation coverage period
(or the remaining portion thereof) or (B) provide comparable medical benefits
pursuant to an alternative arrangement. Any such reimbursement or payment will
be made on or before the tenth (10th) day of the calendar month following the
calendar month in

 

3



--------------------------------------------------------------------------------

  which any continuation coverage payment was incurred. In addition, the Company
will pay to the Employee during the Continuation Period an amount equal to any
Company contribution that the Company would have made on behalf of the Employee
to a health savings account (or other arrangement), had the Employee been
employed by the Company and based on the Employee’s level of coverage in effect
at the time of such contribution (i.e., single or family coverage), payable in
the calendar year following the calendar year for which the contribution was
made.

 

  c) 2016 Bonus. The Company will pay the Employee his bonus for 2016 in the
amount as calculated under the bonus plan and at such times as paid to other
Company employees that are participants in such bonus plan.

 

  d) Extension of Post-Termination Exercise Period of Vested Stock Options. The
Company and the Employee will amend the Employee’s non-qualified options to
purchase Company common stock which are vested as of the Separation Date and
described on Exhibit A to this Agreement (the “Vested Options”) to extend the
post-termination exercise period for such options from three months to six
months (until July 5, 2017), but in no event later than the expiration date of
such options.

 

  e) Timing of Payments; Code Section 409A. Due to the six-month suspension
requirement under Code Section 409A for specified key employees of publicly-held
companies, the severance payments referenced in subsection a) of this Section 5
and the health savings account replacement payments will be paid to the Employee
on the first payroll date that falls on or after July 5, 2017. In the case of
taxable COBRA reimbursement payments, all such reimbursement payments will be
made on or before the tenth (10th) day of the calendar month following the
calendar month in which a continuation coverage payment was incurred. The COBRA
reimbursement benefits provided under this Section 5 are intended to be exempt
from the requirements of Code Section 409A by reason of the separation pay plan
exception under Treasury Regulation Section 1.409A-1(b)(9), and this Section 5
will be construed and administered to give effect to such intention.

 

  f) Severance Benefits Conditioned Upon Delivery of and Compliance with this
Agreement. The Company will provide these Severance Benefits only if the
Employee delivers this signed Agreement to the Company, c/o Brent A. Moen,
Entellus Medical, Inc., 3600 Holly Lane North, Suite 40, Plymouth, MN 55447, no
later than twenty-one (21) days after the Employee’s Separation Date and after
the applicable revocation periods referenced in Section 9 of this Agreement have
expired and complies with the terms of this Agreement.

 

  h) Forfeiture of Severance Benefits Upon Revocation of Release. The Employee
will forfeit his right to receive these Severance Benefits if the Employee
exercises the Employee’s right to revoke any part of the general waiver and
release of Claims as provided in Section 9 of this Agreement.

6.     General Waiver and Release of Claims. In exchange for the Severance
Benefits and the other payments, benefits and undertakings of the Company as
stated in this Agreement, the Employee knowingly and willingly waives, releases,
relinquishes, concedes and forever

 

4



--------------------------------------------------------------------------------

discharges all Released Parties from any and all Claims and all rights to any
legal or equitable relief under any such Claims. In exchange for the Employee’s
agreement to waive, release and discharge these Claims, the Employee is
receiving the Severance Benefits, which the Employee agrees constitute full and
fair compensation for this waiver and release of Claims. The Released Parties do
not owe the Employee anything in addition to what the Employee is entitled to
receive under this Agreement.

7.     Knowing Waiver and Release of Claims. The general waiver and release of
Claims provided in Section 6 of this Agreement is subject to applicable statutes
including without limitation the ADEA, OWBPA, Title VII and 42 U.S.C. § 1981.
The ADEA, OWBPA, Title VII and Section 1981 provide that a covered individual
cannot waive a right or claim under those statutes, as amended, unless the
waiver is knowing and voluntary. The Employee is advised to consult with an
attorney prior to signing this Agreement and the Employee acknowledges that the
Employee has been so advised. Nothing in this Agreement interferes with the
Employee’s right to challenge the knowing and voluntary nature of the Employee’s
waiver and release of any ADEA Claims or the Company’s compliance with the
waiver requirements of the ADEA or the OWBPA in a court of competent
jurisdiction.

8.     Time to Consider. The Employee has up to twenty-one (21) days from the
date the Employee receives this Agreement to sign this Agreement and return it
to the Company. The Employee acknowledges that the Company has advised the
Employee to use this time to consult with an attorney about the effect of the
waiver and release of Claims. If the Employee signs this Agreement before the
end of the 21-day period, it is the Employee’s personal, voluntary decision to
do so. Any changes made to this Agreement before it is signed do not restart the
running of this consideration period.

9.     Revocation Rights. The Employee has the right to revoke the Employee’s
waiver and release of the Employee’s ADEA claims by written notice of such to
the Company within seven (7) calendar days following the Employee’s signing of
this Agreement. This Agreement will not become effective or enforceable as to
those ADEA claims until that seven (7)-day period has expired. The Employee has
the right to revoke (rescind) the Employee’s waiver and release of the
Employee’s MHRA claims by written notice of such to the Company within fifteen
(15) calendar days following the Employee’s signing of this Agreement. This
Agreement will not become effective or enforceable as to those MHRA claims until
that fifteen (15)-day period has expired.

A notice of revocation must be in writing, must state whether the revocation is
applicable to the Employee’s ADEA claims, MHRA claims or both, and must be
either hand-delivered to the Company or, if sent by mail, postmarked within the
appropriate revocation period, sent by certified mail, return receipt requested,
and addressed to:

 

5



--------------------------------------------------------------------------------

Brent A. Moen, Chief Financial Officer

Entellus Medical, Inc.

3600 Holly Lane North, Suite 40

Plymouth, MN 55447

The Employee does not have the right to revoke the waiver and release of Claims
as to any other Claims.

The Employee understands that the Employee’s receipt of the Severance Benefits
is contingent upon the Employee’s agreement to be bound by all terms of this
Agreement. Accordingly, if the Employee revokes the waiver and release of either
the Employee’s ADEA claims or MHRA claims, or both, the Employee is not entitled
to the Severance Benefits. Instead, the Employee will be paid consideration of
$1.00 for his release of the remaining Claims.

10.   Employee Representations and Warranties; Limitations on Release and
Additional Recovery.

 

  a) The Employee represents and warrants that the Employee is aware of no
facts, evidence, allegations, claims, liabilities, or demands relating to
alleged or potential violations of law that may give rise to a claim or
liability on the part of any Released Party under the Securities Exchange Act of
1934, the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or any other federal, state, local or international
law, statute or regulation providing for protection and/or recovery to
whistleblowers.

 

  b) Nothing in this Agreement, however, should be construed as interfering with
the Employee’s right or ability to file a charge, report, claim or complaint
with, or to otherwise participate in any manner in an investigation or
proceeding before, any civil rights or fair employment practices regulatory or
law enforcement agency or entity including, without limitation, the Equal
Employment Opportunity Commission (“EEOC”), National Labor Relations Board
(“NLRB”), Occupational Safety and Health Administration (“OSHA”), Securities and
Exchange Commission (“SEC”), Internal Revenue Service (“IRS”), Department of
Labor (“DOL”), Department of Justice (“DOJ”), any agency Inspector General or
any other federal, state or local governmental branch, unit, agency or
commission (each a “Government Agency”) against any Released Party. The Employee
further understands that this Agreement does not limit the Employee’s ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including the Employee providing such Government Agency with documents or other
information, without notice to the Company.

 

  c) Notwithstanding the above, the Employee understands and agrees that the
Employee waives his right to recover individual relief for the Employee in any
such administrative or legal action, whether such action is brought by a
Government Agency, the Employee or any other party, unless and to the extent
that such waiver is contrary to law (as is the case where an informant is
entitled to an award for providing original and useful information leading to a
successful enforcement action by a Government Agency).

 

6



--------------------------------------------------------------------------------

  d) Notwithstanding any other provisions in this Agreement or in any trade
secret or confidential information agreement between the Employee and the
Company including, without limitation, that certain Confidentiality, Invention
Assignment, and Non-Competition Agreement effective as of September 8, 2009 (the
“Protective Covenant Agreement”), the Employee will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a Company trade secret if, and only to the extent that, such disclosure is made:
(i) directly or indirectly and in confidence to a Government Agency, government
official, or an attorney, solely for the sole purpose of reporting or
investigating the Company’s or other Released Party’s suspected violation of
law; or (ii) in a complaint or other document filed under seal in a lawsuit or
other proceeding against the Company or another Released Party.

 

  e) Nothing in this Agreement authorizes or limits the Employee’s liability for
any act that otherwise is prohibited by law, such as accessing or obtaining a
Company trade secret or confidential information by unauthorized means.

11.   Tax Treatment. The Company makes no representations or warranties to the
Employee regarding the tax treatment of the payments and benefits provided under
this Agreement. The Employee is solely responsible for all federal, state, and
local income and any other taxes that may be due on account of these payments
and benefits. The Company will apply payroll withholdings to certain payments
and benefits that the Company reasonably believes are required by law or elected
or authorized by the Employee for state and federal income taxes, Social
Security, Medicare, and other applicable payroll deductions, in accordance with
the Company’s normal payroll practices. Severance pay is not eligible
compensation under the Company’s 401(k) plan.

12.   Compliance with Prior Agreements and Protective Covenant Agreement. The
Employee remains bound by the terms of any prior agreement with the Company
relating to any inventions assignment, confidentiality, conflicting interest,
non-disclosure or non-compete obligation including, without limitation, the
Protective Covenant Agreement under which, among other covenants, the Employee
agreed to a 12-month restriction on competitive activities and the solicitation
of customers, prospects and Company employees.

13.   No-Hire Agreement. In addition to the Employee’s non-solicitation and
other obligations under the Protective Covenant Agreement, the Employee agrees,
for a period of 12 months from and after the Separation Date, not to, directly
or indirectly, alone or on behalf of any person or entity, hire any person who
is an employee of the Company as of the Separation Date, or who subsequently
becomes an employee of the Company, without the prior written consent of the
Company. In addition, the Employee agrees not to, directly or indirectly, assist
any person or entity in performing any activity prohibited by this Section 13 or
any provision of the Protective Covenant Agreement.

14.   Agreement to Cooperate in Transition. Both before and after the Separation
Date, the Employee agrees to cooperate in all reasonable respects with the
Company in its efforts to transition the Employee’s role and to work with
employees and customers of the Company with respect to the same as requested by
the Company. Notwithstanding the generality of the foregoing and in furtherance
of the foregoing, the Employee agrees to be available, at the

 

7



--------------------------------------------------------------------------------

Company’s reasonable request, (a) by telephone or e-mail (as directed by the
Company), upon reasonable advance notice (notice in excess of 24 hours not being
required), to answer any questions that may arise relating to the Employee’s
employment with the Company and the transition of his duties and
responsibilities to such other persons as directed by the Company and (b) upon
reasonable advance notice and at the Company’s expense, to travel to meet with
employees and/or customers of the Company for the same transition purpose or, at
the Company’s option, to conduct such meetings via telephone or teleconference.

15.   Cooperation with Legal Matters. The Employee agrees to cooperate with the
Company and its designated attorneys, representatives, and agents in connection
with any actual or threatened judicial, administrative or other legal or
equitable proceeding in which the Company is or may become involved. Upon
reasonable notice, the Employee agrees to meet with and provide to the Company
or its attorneys, representatives or agents all information and knowledge that
the Employee may have relating to the subject matter of any such proceeding. The
Company agrees to reimburse the Employee for any pre-approved reasonable costs
incurred by the Employee in providing such cooperation.

16.   Non-Disparagement. The Employee represents and warrants that the Employee
has made no critical, disparaging or defamatory comments regarding Company. The
Employee further agrees that the Employee will not in the future participate or
engage in any trade or commercial disparagement of the business or operations of
the Company and/or disparage the professional and/or personal lives of any
individual manager, officer, employee or director of the Company, or give
interviews, provide comment, information or opinions, positive or negative, to
any publicly available media resource or employee, contractor or representative,
regardless of the format and intent of that media. This includes comments and
communications via email, text message, Twitter, Facebook or other social media.

17.   Return of Property. The Employee will return any and all Company
computers, notebook and tablet computers, mobile phones, smartphones, thumb
drives, access cards, keys, reports, manuals, records, product samples, truck
stock, office equipment and office supplies. The Employee will return and may
not retain in any form, on or before the Separation Date, all Company Documents
and Data in the Employee’s possession or control. After returning Company
Documents and Data, the Employee will permanently delete from any electronic
media in the Employee’s possession, custody, or control (such as computers,
mobile phones, smartphones, personal digital assistants, other hand-held
devices, mp3 players, iPads, back-up devices, zip drives, etc.) or to which the
Employee has access (such as remote email exchange servers, back-up servers,
off-site storage, the cloud, etc.), all Company Documents and Data stored in any
medium from which such information can be obtained. The Employee will provide
the Company with the passwords to any password-protected documents that the
Employee created or is otherwise aware.

18.   Non-Admissions. The Parties deny liability or wrongdoing toward each other
and agree that nothing in this Agreement will be deemed to represent any
concession or admission of such liability or wrongdoing or any waiver of any
defense.

 

8



--------------------------------------------------------------------------------

19.   Non-Assignment. The Employee agrees that the Employee has not assigned or
transferred in any manner, or purported to assign or transfer in any manner, to
any person or entity, any claim or interest that is the subject of this
Agreement.

20.   Beneficiaries, Successors and Assigns. This Agreement will be binding on
any successor or assignee of the Company’s business or operations and any such
successor or assignee will be a beneficiary of this Agreement and may rely on
and enforce this Agreement to secure or defend its rights.

21.   Governing Law and Forum. The Parties agree that this Agreement is to be
interpreted in accordance with applicable federal laws and the laws of the State
of Minnesota, without regard to conflict of law principles of any jurisdiction.
In the event of a controversy, claim or dispute between the Parties arising out
of or relating to the enforceability of this Agreement, the Employee’s right to
challenge the knowing and voluntary nature of the waiver and release of Claims
under the ADEA or the OWBPA, or the Company’s compliance with the waiver
requirements of the ADEA or the OWBPA, the controversy, claim or dispute must be
filed exclusively in state or federal court in Hennepin County, Minnesota. All
other controversies, claims or disputes between the Parties arising under or in
connection with this Agreement will be settled exclusively by binding
arbitration administered by the American Arbitration Association in Minneapolis,
Minnesota in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

22.   Remedies. The Employee understands that in the event of a violation by the
Employee of any provision of this Agreement or the Protective Covenant
Agreement, the Company has the right to seek injunctive relief, in addition to
any other remedies provided by law including actual, incidental and
consequential damages, without the requirement of posting bond. The Employee
also agrees that the Company will be entitled to an accounting, and to the
repayment of all profits, compensation, commissions, fees, royalties, or other
financial rewards which the Employee or any other entity or person may realize
as a result of the Employee’s violations of these agreements. The Employee will
reimburse the Company for all costs, expenses or damages that it incurs as a
result of any violation by the Employee of any provision of these agreements,
including court costs, litigation expenses, and reasonable attorneys’ fees.

23.   Specific Remedies for Employee Breach of Certain Covenants. Without
limiting the rights and remedies available to the Company, in the event of any
breach by the Employee of the covenants set forth in Sections 12, 13 or 16 of
this Agreement or the terms of the Protective Covenant Agreement, the following
actions may be taken by the Company:

 

  a) If the Company believes a breach has occurred, it will deliver to the
Employee a summary of the breach and a demand for explanation or agreement that
such breach has occurred; the Employee will have ten (10) business days to
respond in writing to this demand, whereupon the Company will make a decision as
to whether the breach has, in fact, occurred; if it is determined such a breach
has occurred, then

 

  i) the Company’s obligation to make any payment or provide any benefits to the
Employee under Section 5 of this Agreement will cease immediately and
permanently, which will not have any impact whatsoever on the Employee’s
continuing obligations under the above-referenced covenants or the Protective
Covenant Agreement; and

 

9



--------------------------------------------------------------------------------

  ii) the Employee will repay to the Company, within ten (10) days after the
Employee receives written demand therefore, an amount equal to ninety percent
(90%) of the payments and benefits previously received by the Employee under
this Agreement, plus interest on such amount at an annual rate equal to the
lesser of ten percent (10%) or the maximum non-usurious rate under applicable
law, from the dates on which such payments and benefits were received to the
date of repayment to the Company.

 

  b) It is the desire and intent of the Parties that the provisions of Sections
12, 13 and 16 of this Agreement and the Protective Covenant Agreement be
enforced to the fullest extent permissible under the applicable laws in each
jurisdiction in which enforcement is sought. Accordingly, if any portion of
Sections 12, 13 and 16 of this Agreement and the Protective Covenant Agreement
is adjudicated to be invalid or unenforceable, Sections 12, 13 and 16 of this
Agreement and the Protective Covenant Agreement will be deemed curtailed,
whether as to time or location, to the minimum extent required for its validity
under applicable law and will be binding and enforceable with respect to the
Employee as so curtailed, such curtailment to apply only with respect to the
operation of Sections 12, 13 and 16 of this Agreement and the Protective
Covenant Agreement in the jurisdiction in which such adjudication is made. If a
court in any jurisdiction, in adjudicating the validity of Sections 12, 13 and
16 of this Agreement and the Protective Covenant Agreement, imposes any
additional terms or restrictions with respect to Sections 12, 13 and 16 of this
Agreement and the Protective Covenant Agreement, Sections 12, 13 and 16 of this
Agreement and the Protective Covenant Agreement will be deemed amended to
incorporate such additional terms or restrictions.

 

  c) The Employee agrees and acknowledges that the Employee has received good
and adequate consideration for the covenants set forth in Sections 12, 13 and 16
of this Agreement and the Protective Covenant Agreement in the form of
employment, compensation, and benefits separate and independent of any payments
or potential payments in this Agreement.

24.   Construction, Invalidity and Severability. Whenever possible, each
provision of this Agreement must be interpreted as to be valid under applicable
law. If any provision of this Agreement is to any extent deemed invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions contained in this Agreement will not be affected or impaired. To the
extent permitted and possible, the invalid or unenforceable term will be deemed
to be replaced by a term that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term. An adjudication
of full or partial invalidity, illegality or unenforceability in one
jurisdiction is not binding in other jurisdictions.

25.   Entire Agreement; Modifications. Except for any continuing obligations of
the Employee under the Indemnification Agreement and the Protective Covenant
Agreement as confirmed in Section 12 of this Agreement, this Agreement
constitutes the entire agreement between the Company and the Employee relating
to the Employee’s employment and separation

 

10



--------------------------------------------------------------------------------

from employment with the Company and supersedes and replaces any prior agreement
relating to such matters between the Parties, including without limitation that
certain Severance Agreement dated as of January 1, 2015 between the Parties. The
Employee understands that this Agreement cannot be changed unless done in
writing and manually signed by both the Company and the Employee.

26.   Employee Acknowledgments. The Employee affirms that the Employee has read
this Agreement and understands all of its terms, has been advised by the Company
to consult with an attorney and has had a sufficient opportunity to review this
Agreement with the Employee’s attorney, if any. The Employee states that the
Employee enters into this Agreement voluntarily with a complete understanding of
the Employee’s legal rights and obligations. The Employee states that no promise
or inducement has been offered by the Company except as set forth in this
Agreement and that the Employee is signing this Agreement without relying on any
statement or representation by the Company or any representative or agent of the
Company. The Employee states that the Employee has full legal authority to
release the Employee’s Claims. The Employee understands that this Agreement will
have a final and binding effect and that by executing this Agreement, the
Employee may be giving up the Employee’s legal rights.

[Remainder of page intentionally left blank; signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement
effective as of the date set forth below.

 

   

ENTELLUS MEDICAL, INC.

 

Dated: 12/30/16    

/s/ Brent A. Moen

    By:    Brent A. Moen     Its:   Chief Financial Officer    

 

EMPLOYEE:

 

Dated: 12/30/16    

/s/ James D. Surek

    By:    James D. Surek

 

12



--------------------------------------------------------------------------------

Exhibit A

Vested Stock Options

 

Grant No.

 

  

Grant Date

 

  

Plan

 

  

Vested Options as of
Separation Date

 

  

Exercise

Price

 

  

 

New
Termination
Date

 

 

001376

 

  

 

01/04/2016

 

  

 

2015/NQ

 

  

 

  7,500

 

  

 

$16.99

 

  

 

07/05/17

 

 

1130    

 

  

 

12/16/2014

 

  

 

2006/NQ

 

  

 

22,137

 

  

 

$11.36

 

  

 

07/05/17

 

 

13